Citation Nr: 1643375	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-36 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to an increased disability rating for tinnitus. 

3. Entitlement to an increased disability rating for diabetes mellitus, type II.

4. Entitlement to service connection for renal dysfunction, to include as secondary to diabetes mellitus, type II.

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

7. Entitlement to an increased disability rating for service-connected post-traumatic stress disorder (PTSD).

8. Entitlement to an increased disability rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1968 to October 1972.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from January 2011, April 2011, and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge in November 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for bilateral hearing loss; entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II; entitlement to an increased disability rating for service-connected PTSD; and entitlement to an increased disability rating for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was informed of a June 1998 Board denial of a claim of service connection for bilateral hearing loss and did not appeal.

2. Newly-submitted evidence raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

3. In a June 2011 statement, the Veteran specifically withdrew the issue of entitlement to an increased disability rating for tinnitus.

4. During his January 2013 hearing, the Veteran specifically withdrew the issues of entitlement to an increased disability rating for diabetes mellitus, type II, and entitlement to service connection for renal dysfunction, to include as secondary to diabetes mellitus, type II.


CONCLUSIONS OF LAW

1. The June 1998 Board decision denying the claim for service connection for bilateral hearing loss is final based on the evidence then of record. 38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

2. New and material evidence since the June 1998 Board decision has been submitted to allow the reopening of the claim for service connection for bilateral hearing loss. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3. The criteria for withdrawal of an appeal by the Veteran of the issues of entitlement to increased disability ratings for tinnitus and diabetes mellitus, type II, and entitlement to service connection for renal dysfunction, to include as secondary to diabetes mellitus, type II, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5); 
38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's application to reopen a claim of entitlement to service connection for bilateral hearing loss, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

New and Material Evidence 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The Board previously denied service connection for bilateral hearing loss in June 1998, finding that the Veteran did not have bilateral hearing loss.

New evidence received subsequent to the June 1997 rating decision and June 1998 Board decision includes VA treatment records and a February 2013 VA audiology examination. The VA treatment records show that the Veteran now has some hearing loss. 

The new evidence received since the June 1998 Board decision is material to reopen a claim of service connection for bilateral hearing loss. 

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the United States Court of Appeals for Veterans Claims (Court) held that claims to reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits. Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the Veteran's claim of entitlement to service connection for bilateral hearing loss. 


Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. 

In a June 2011 statement the Veteran withdrew the issue of entitlement to an increased disability rating for tinnitus and during a January 2013 hearing withdrew the issues of entitlement to an increased disability rating for diabetes mellitus, type II, and entitlement to service connection for renal dysfunction, to include as secondary to diabetes mellitus, type II. There remain no allegations of errors of fact or law for appellate consideration as it relates to these issues, and they are dismissed without prejudice.


ORDER

The application to reopen a claim of entitlement to service connection for bilateral hearing loss is granted.

The appeal for the issue of entitlement to an increased disability rating for tinnitus is dismissed.

The appeal for the issue of entitlement to an increased disability rating for diabetes mellitus, type II, is dismissed.

The appeal for the issue of entitlement to service connection for renal dysfunction, to include as secondary to diabetes mellitus, type II, is dismissed.


REMAND

In December 2015, the Veteran's attorney submitted a CD to the Board. The cover letter accompanying this CD stated that the CD contained the Veteran's VA treatment records. The CD was damaged and could not be accessed and uploaded to the Veteran's electronic claims file. The Board contacted the Veteran's attorney to request a duplicate CD. However, a duplicate CD has not been received by the Board. Because the CD contained the Veteran's VA treatment records, the RO can obtain and associate these treatment records with the Veteran's electronic claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate the Veteran's updated VA treatment records with the Veteran's electronic claims file. 

2. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


